Per Curiam.

Section 2731.05, Revised Code, provides that “the writ of mandamus must not be issued where there is a plain and adequate remedy in the ordinary course of the law.” Such a remedy, by way of appeal, is afforded relator herein by the Administrative Procedure Act. The respondent Civil Service Commission is an “agency” as defined by Section 119.01, Revised Code, and its orders are appealable to the Court of Common Pleas under authority of Section 119.12, Revised Code, providing in part that ‘ ‘ any party adversely affected by any order of an agency issued pursuant to any other adjudication may appeal to the Court of Common Pleas of Franklin County.” Relator did not prosecute such an appeal.
It is contended that an appeal from the affirmance of the *447order of dismissal is precluded by Section 143.27, Revised Code, a part of the Civil Service Act, which provides that “the commission’s decision is final,” but that “in the case of * * * any member of the police or fire department of a city an appeal * * * may be had from the decision of the municipal civil service commission to the Court of Common Pleas of the county in which such city is situated.” The Administrative Procedure Act, Chapter 119, Revised Code, providing for appeal from an order of an agency to the Court of Common Pleas was enacted subsequent to the Civil Service Act and would govern if there were an inconsistency.
For the reason above stated, the demurrer to the petition is sustained and a writ of mandamus is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell, and Herbert, JJ., concur.